[Cite as State v. Burton, 2018-Ohio-95.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 105470




                                       STATE OF OHIO
                                                    PLAINTIFF-APPELLEE

                                              vs.

                             JACQUELINE D. BURTON
                                                    DEFENDANT-APPELLANT




                                           JUDGMENT:
                                            AFFIRMED



                                   Criminal Appeal from the
                           Cuyahoga County Court of Common Pleas
                        Case Nos. CR-15-600498-B and CR-15-601351-B

        BEFORE: Celebrezze, J., Keough, P.J., and Jones, J.

        RELEASED AND JOURNALIZED: January 11, 2018
ATTORNEY FOR APPELLANT

Kevin H. Cronin
4403 St. Clair Avenue
Cleveland, Ohio 44103


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor
BY: Glen Ramdhan
Assistant Prosecuting Attorney
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
FRANK D. CELEBREZZE, JR., J.:

       {¶1}    Appellant, Jacqueline D. Burton, appeals from her convictions and

sentences related to drug trafficking conducted from her house, primarily by Demetrius

Simpson. She claims that the trial court erred by imposing consecutive sentences for two

gun specifications, and by failing to consider her due process rights in the court’s

forfeiture decision. After a thorough review of the record and law, this court affirms.

                           I. Factual and Procedural History

       {¶2} Following up on neighbor complaints and observations of heavy traffic in and

out of a house, Cleveland police officers conducted a series of controlled purchases of

marijuana from a house occupied by appellant and Simpson.                 The confidential

informants always purchased marijuana from Simpson. Twice, the police served search

warrants on the address and both times found marijuana, cash, guns, and other items

indicative of drug trafficking.

       {¶3} Appellant was arrested and charged in two criminal cases with various crimes

related to drug trafficking.      Simpson was also arrested and charged, but absconded

during the pretrial phase, so appellant was tried alone.

       {¶4} A jury trial commenced in early February 2017.                  The forfeiture

specifications, however, were tried to the bench. After several days, the jury trial closed,

and the jury returned its verdicts on February 7, 2017. In CR-15-600498-B, the jury

found appellant guilty of drug trafficking, a fourth-degree felony violation of R.C.
2925.03(A)(2); possession of criminal tools, a fifth-degree felony violation of R.C.

2923.24(A); permitting drug abuse, a fifth-degree felony violation of R.C. 2925.13(B);

and six counts of endangering children, first-degree misdemeanor violations of R.C.

2919.22(A). The drug trafficking count and the permitting drug abuse count included

one-year firearm specifications. The drug trafficking count also included a juvenile

specification. The jury found appellant not guilty of one count of drug trafficking and

one count of drug possession.

       {¶5} In CR-15-601351-B, appellant was found guilty of drug trafficking, a

fourth-degree felony violation of R.C. 2925.03(A)(2); possession of criminal tools, a

fifth-degree felony violation of R.C. 2923.24(A); six counts of endangering children,

first-degree misdemeanor violations of R.C. 2919.22(A). She was found not guilty of a

charge of prohibition of conveyance of certain items under R.C. 2921.36(A)(2). She was

also found guilty of one-year firearm and juvenile specifications that accompanied the

drug trafficking charge.

       {¶6} Following the verdicts, the court conducted a bench trial on the forfeiture

specifications that accompanied all charges except child endangerment. At issue was

approximately $3,000 in currency, 1 three handguns, a rifle, a laptop computer, a cell



       1 The drug trafficking count in CR-15-600498-B also included a forfeiture
specification for $7,955 that was seized during the first search, but the joint
indictment indicated the money was the property of Simpson. The indictment
separately listed currency seized from appellant in the amount of $2,388 in that
case and roughly $850 in the other case. Therefore, the state did not seek the
forfeiture of approximately $10,000 as appellant argues.
phone, a backpack, a scale, a grinder, and ammunition. The court ordered the forfeiture

of all the items except the laptop and cell phone.

       {¶7} The court then sentenced appellant to a 30-month prison sentence in

CR-15-600498-B. This consisted of an 18-month sentence on the drug trafficking count,

to be served consecutive to the one-year firearm specification. Appellant also received a

30-month sentence in CR-15-601351-B, which again consisted of an 18-month sentence

for drug trafficking served consecutive to the one-year firearm specification.2 The court

ordered that the firearm specifications in the two cases be served prior to and consecutive

to each other. Therefore, the court imposed a total 42-month prison sentence.

       {¶8} Appellant then filed the instant appeal assigning two errors for review:

       1. The trial court erred, committing an abuse of discretion, in insisting it
       held no authority to consider defendant’s trial court argument that the
       mandatory one year sentences for the two firearm specifications could run
       concurrently, rather than consecutively, with each other.

       2.   The trial court erred in failing to provide some framework for

       consideration of due process in the seizure of money and material from

       [her].




       2The other sentences in the two cases were ordered to be served concurrent
and so did not affect the total sentence.
                                 II. Law and Analysis

                       A. Sentences for Firearm Specifications

      {¶9} In her first assignment of error, appellant claims the court has discretion to

run the sentences that result from two firearm specifications concurrent to each other

between the two cases. Appellant argues, therefore, that the court erred in finding that it

had no other option but to run the one-year sentences on the specifications consecutive to

each other.

      {¶10} The sentence for a firearm specification is defined in former R.C.

2929.14(B)(1)(a). 3 Former R.C. 2929.14(B)(1)(b) indicated that a sentence for these

specifications, except as provided for in R.C. 2929.14(B)(1)(g), should only arise once

regarding crimes committed as a single act or transaction.

      {¶11} Former R.C. 2929.14(B)(1)(g), effective at the time of sentencing, provided,

      [i]f an offender is convicted of or pleads guilty to two or more felonies, if

      one or more of those felonies are aggravated murder, murder, attempted

      aggravated murder, attempted murder, aggravated robbery, felonious

      assault, or rape, and if the offender is convicted of or pleads guilty to a

      specification of the type described under division (B)(1)(a) of this section in

      connection with two or more of the felonies, the sentencing court shall

      impose on the offender the prison term specified under division (B)(1)(a) of

      this section for each of the two most serious specifications of which the


      3   This statute was amended effective October 17, 2017.
       offender is convicted or to which the offender pleads guilty and, in its

       discretion, also may impose on the offender the prison term specified under

       that division for any or all of the remaining specifications.

       {¶12} This subsection does not apply here because appellant was not convicted of

any of the crimes listed. However, R.C. 2929.14(C)(1)(a) specifies how sentences for

firearm specifications must be served. Subject to exceptions not relevant here,

       if a mandatory prison term is imposed upon an offender pursuant to division

       (B)(1)(a) of this section for having a firearm on or about the offender’s

       person or under the offender’s control while committing a felony * * * the

       offender shall serve any mandatory prison term imposed under [this]

       division consecutively to any other mandatory prison term imposed under

       [this] division * * * consecutively to and prior to any prison term imposed

       for the underlying felony pursuant to division (A), (B)(2), or (B)(3) of this

       section or any other section of the Revised Code, and consecutively to any

       other prison term or mandatory prison term previously or subsequently

       imposed upon the offender.

Id. Therefore, the trial court was required to impose two firearm specifications — one

for each case.

       {¶13} This court has previously found reversible error when a sentencing court

mistakenly believed it lacked discretion to impose a certain sentence when, in fact, the

court had that discretion.        State v. Black, 8th Dist. Cuyahoga No. 105197,
2017-Ohio-8063, ¶ 60, citing State v. James, 2015-Ohio-4987, 53 N.E.3d 770 (8th Dist.).

       {¶14} However, Black dealt with a firearm specification on a merged count, and

James dealt with more than two firearm specifications where the court believed it was

required to run all specifications consecutive to each other when only the first two were

required to be imposed and the court had discretion to impose additional terms of

imprisonment for additional specifications.

       {¶15} After merger of the specifications in CR-15-600498-B, a one-year firearm

specification remained.    In CR-15-601351-B, a one-year firearm specification also

remained. The court imposed the sentences for the two specifications consecutive to

each other across the two cases, and the base offenses in each case concurrent to each

other and to both cases. The court was required to run the two firearm specifications

consecutive to each other according to the terms of R.C. 2929.14(C)(1)(a).

       {¶16} Appellant advances an argument that the firearm specifications arose as part

of the same transaction or event. She points to the rule for joinder as evidence that the

cases arose from the same act or transaction because the rule lists that as a reason for

joinder.

       {¶17} Crim.R. 8 provides,

       [t]wo or more offenses may be charged in the same indictment, information
       or complaint in a separate count for each offense if the offenses charged,
       whether felonies or misdemeanors or both, are of the same or similar
       character, or are based on the same act or transaction, or are based on two
       or more acts or transactions connected together or constituting parts of a
       common scheme or plan, or are part of a course of criminal conduct.

       {¶18} The language for joinder is not the same as the language used in R.C.
2929.14(B)(1)(b), which only mentions the same act or transaction.          Therefore, the

analysis is not the same.

       {¶19} Here, the charges stemmed from drugs found at appellant’s home during the

execution of search warrants approximately one month apart from each other.

Appellant’s argument is without merit. The sale of drugs separated by a month’s time

does not constitute the same act or transaction. It does, however, constitute similar

offenses, or two or more acts or transactions connected together, or constitute a common

scheme, plan, or a course of criminal conduct under the joinder rule. The charges clearly

stem from separate incidents and the firearm specifications do not merge as appellant

contends.

       {¶20} Appellant also relies on a case from the Second District for support, State v.

Douglas, 2d Dist. Greene No. 32-CA-35, 1983 Ohio App. LEXIS 13306 (Apr. 26, 1983).

 However, Douglas deals with the trial court’s discretion in crafting a sentence under

factors set forth in R.C. 2929.12. Id. at 3-5. The present appeal does not involve that

issue. The present case deals with the statutory interpretation of the gun specification

statute and whether the trial court must or may impose sentences on two gun

specifications concurrent or consecutive to each other. The trial court properly answered

the question when it determined that it did not have discretion to impose them

concurrently.   The analysis in Douglas about the factors a trial court should weigh

according to R.C. 2929.12 when crafting a sentence is not applicable to this assignment of

error. Therefore, appellant’s first assignment of error is overruled.
                              B. Due Process in Forfeiture

       {¶21} In appellant’s second assignment of error, she claims the court’s jury

instructions inadequately addressed her due process rights in the forfeiture of her

property.

       {¶22} Appellant cites to two United States Supreme Court cases for the

proposition that there are only two tracks for reviewing forfeiture: cases of a reversal or

finding of not-guilty, and cases that have not yet reached a verdict. Nelson v. Colorado,

__ U.S. __, 137 S.Ct. 1249, 197 L.Ed.2d 611 (2017); Medina v. California, 505 U.S.

437, 112 S.Ct. 2572, 120 L.Ed.2d 353 (1992). Neither case is directly applicable to the

present situation because appellant’s forfeiture specifications are supported by valid

convictions. These cases are inapplicable here because appellant has not been acquitted

of all the crimes that contain forfeiture specifications and appellant’s convictions have not

been reversed on appeal. Appellant’s case reached a verdict where she was found guilty

on the underlying charges that support the forfeiture specifications. Appellant has not

challenged the validity of her convictions in this appeal.

       {¶23} R.C. 2981.04, which governs forfeiture specifications, requires that a

specification be contained in the indictment that describes the property, the nature of the

ownership interest of the accused, and if the property is alleged to be an instrumentality of

criminal activity, its alleged use. This is designed to provide notice to the accused. The

statute goes on to state,

       [i]f a person pleads guilty to or is convicted of * * * an offense * * * and
       the complaint, indictment, or information charging the offense or act
       contains a specification covering property subject to forfeiture under section
       2981.02 of the Revised Code, the trier of fact shall determine whether the
       person’s property shall be forfeited. If the state or political subdivision
       proves by clear and convincing evidence that the property is in whole or
       part subject to forfeiture under section 2981.02 of the Revised Code, after a
       proportionality review under section 2981.09 of the Revised Code when
       relevant, the trier of fact shall return a verdict of forfeiture that specifically
       describes the extent of the property subject to forfeiture. If the trier of fact
       is a jury, on the offender’s * * * motion, the court shall make the
       determination of whether the property shall be forfeited.

R.C. 2981.04(B). This provides an opportunity for a meaningful hearing where the state

is required to show by clear and convincing evidence that the property is subject to

forfeiture.

       {¶24} Discussing the adequacy of predeprivation versus postdeprivation hearings

regarding a property interest, the Twelfth District found, “the fundamental requirement is

that the opportunity to be heard ‘must be granted at a meaningful time and in a

meaningful manner.’” Peoples Rights Org. v. Montgomery, 142 Ohio App.3d 443, 498,

756 N.E.2d 127 (12th Dist.2001), quoting Armstrong v. Manzo, 380 U.S. 545, 552, 85

S.Ct. 1187, 14 L.Ed.2d 62 (1965). Here, appellant had notice through the indictment,

and a meaningful opportunity to be heard during the forfeiture hearing held before the

trial court. Appellant waived trial of the forfeiture specifications to the jury.

       {¶25} After the jury returned verdicts finding appellant guilty of charges that

carried various forfeiture specifications, the trial court held a hearing on the issue where

the state presented evidence and appellant was allowed to testify and present evidence.

Appellant and the state participated in the hearing, elicited testimony, and offered closing

arguments. The court set forth the appropriate standard by which the state could show
that forfeiture was appropriate. The trial court announced its decision on the record and

in a journal entry filed after the hearing.

       {¶26} Appellant makes an incoherent argument about the inadequacy of the jury

instructions regarding forfeiture, and how they fail to meet due process requirements.

The court’s jury instructions, where the jury was not asked to pass on whether the state

had adequately demonstrated the requirements for forfeiture,          were not erroneous.

Appellant tried those specifications to the bench.

       {¶27} Appellant also mistakenly argues that over $10,000 was forfeited in this

case. The journal entry of forfeiture in CR-15-600498-B specifies that $2,388 was

forfeited, and the entry in CR-15-601351-B indicates that $789 was forfeited.

       {¶28} Therefore, this assigned error is overruled.

                                       III. Conclusion

       {¶29} The trial court did not have discretion to order two sentences for firearm

specifications concurrent to each other across two cases. Further, appellant was not

denied due process of law regarding the forfeiture of property seized at her home during

the execution of search warrants.

       {¶30} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having
been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., JUDGE

KATHLEEN ANN KEOUGH, P.J., and
LARRY A. JONES, SR., J., CONCUR